                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BJ'S FLEET WASH, LLC,

                      Plaintiff,                                       8:17CV23

        vs.                                                THIRD AMENDED ORDER
                                                        SETTING FINAL SCHEDULE FOR
                                                            PROGRESSION OF CASE
TRANSIT AUTHORITY OF THE CITY OF
OMAHA, and GOODWILL INDUSTRIES,
INC., Serving Eastern Nebraska and Southwest
Iowa a Nonprofit Organization;

                      Defendants.

        This matter is before the Court on the Unopposed Motion of the Plaintiff to Amend the
Amended Final Progression Order. (Filing No. 106.) Good cause having been shown, the motion
is granted.

       Accordingly,

       IT IS ORDERED that the provisions of the Court's earlier, second amended final
progression order (Filing No. 98) remain in effect, and in addition to those provisions, the
following shall apply:

        1.    Motion to Dismiss and Motions for Summary Judgment. Motions to dismiss
and/or for summary judgment shall be filed not later than February 15, 2019. See NECivR 56.1
and NECivR 7.1.

       2.     Discovery Deadlines:

              a. Deposition Deadline. All depositions, whether or not they are intended to be
                 used at trial, shall be completed by March 8, 2019.

              b. Written Discovery Deadline. All interrogatories, requests for admission and
                 requests for production or inspection, whether or not they are intended to be
                 used at trial, shall be completed by March 1, 2019. Counsel may stipulate to
                 extensions of time to respond to discovery requests in accordance with Fed. R.
                 Civ. P. 29, but such extensions shall not extend any of the dates in this order;
                 any request to extend the deadlines of this order shall be sought by motion.

              c. Discovery Motions. Discovery motions shall be filed not later than February
                 2, 2019, as to matters which are then ripe for decision; discovery matters arising
                 after that date may be the subject of motions until the deposition deadline.
                 Counsel are reminded of the provisions of NECivR 7.1(i). Motions to compel
                    shall not be filed without first contacting the chambers of the undersigned
                    magistrate judge to set a conference to discuss the parties’ dispute.

        3.       Disclosure of Expert Witnesses.1 Each plaintiff, counter-claimant, and cross-
claimant shall identify expert witnesses and shall serve expert reports by November 1, 2018. Each
Defendant, Counter-Defendant, and Cross-Defendant shall identify expert witnesses and serve
expert reports by January 2, 2019. If necessary to refute the disclosed opinions of an expert
witness of an opponent, a plaintiff, counter-claimant, or cross-claimant may disclose additional
expert witnesses not later than January 16, 2019, provided that the disclosing party then provides
all of the information described in Fed. R. Civ. P. Rule 26(a)(2) and makes the expert witness
available for deposition prior to the date set for completion of depositions. Supplementation of
these disclosures, if originally made prior to these deadlines, shall be made on these deadlines as
to any information for which supplementation is addressed in Fed. R. Civ. P. 26(e). The testimony
of the expert at trial shall be limited to the information disclosed in accordance with this paragraph.

        4.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

       a.    Nonexpert Witnesses - On or before March 11, 2019: The name, address and
telephone number of each witness, separately identifying those whom the party expects to present
and those whom the party may call if the need arises.

       b.      Deposition Testimony and Discovery - The designation of discovery testimony
and discovery responses intended to be utilized at trial is not required at this time.

         c.     Trial Exhibits - On or before March 11, 2019: A list of all exhibits it expects to
offer by providing a numbered listing and permitting examination of such exhibits, designating on
the list those exhibits it may offer only if the need arises.

       d.       Waiver of Objections. Any and all objections to the use of the witnesses,
deposition testimony, discovery responses, or exhibits disclosed pursuant to the above
subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a) that a deponent is
available to testify at the trial, shall be made a part of the pretrial order. Failure to list objections
(except those under Fed. R. Evid. 402 and 403) is a waiver of such objections, unless excused by
the Court for good cause shown.




        1
          A treating physician must be identified pursuant to Fed. R. Civ. P. 26(a)(2)(A), but a treating
physician is not deemed to be "retained or specially employed to provide expert testimony in the case" so
as to require a written report under Fed. R. Civ. P. 26(a)(2)(B).
                                                   2
       5.      Motions in Limine.

               a. Motions in limine challenging the admissibility of expert testimony at trial
                  under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
                  (1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579 (1993),
                  shall be filed by February 15, 2019, and accompanied by a request for a
                  hearing if necessary. Failure to timely move for a hearing may constitute
                  waiver of the request for a hearing.

               b. Any other motions in limine shall be filed on or before May 15, 2019.

        6.      The Final Pretrial Conference with the assigned magistrate judge is set for May
22, 2019, at 11:00 a.m. in chambers, 111 South 18th Plaza, Suite 2271, Roman L. Hruska United
States Courthouse, Omaha, Nebraska. The final pretrial conference shall be attended by lead
counsel for represented parties. Counsel shall complete prior to the pretrial conference, all items
as directed in NECivR 16.2.2 By the time of the pretrial conference, full preparation for trial shall
have been made so that trial may begin immediately thereafter. The pretrial conference will
include a discussion of settlement, and counsel shall be prepared through investigation, discovery
and communication with clients and insurers, if any, to discuss fully the subject of settlement,
including realistic expectations about liability, obstacles to agreement, offers made, and offers
which can be made at the conference. Counsel shall be prepared to make additional offers or
proposals for settlement in behalf of their clients at the pretrial conference, and counsel shall be
prepared to make or opine on recommendations for further negotiations and conferences.

       7.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge's office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice to
                  refiling. If the mediation is not successful, the moving party may reinstate such
                  a motion by filing a written notice to that effect, and the other parties may
                  respond in accordance with the local rules, regarding the date of the notice as
                  reinstating the response/reply time that remained as of the date the mediation
                  reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff's counsel shall
                  serve on Defendant or Defendant's counsel a written, updated settlement
                  proposal. Defendant or Defendant's counsel shall respond in writing to such
                  proposal not later than one week before trial.

               c. Notice of settlement shall be given to the trial judge's office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles



       2
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                 3
                   and notice of settlement is not given in sufficient time to avoid summoning a
                   jury, assessment of jury costs may – and normally will – be made against a party
                   and/or counsel for one or more of the parties. For purposes of this paragraph, a
                   jury is considered summoned for a trial at noon the business day prior to the
                   designated date of trial.

        8.     A 5-day jury trial is set to commence, at the Court's call, during the week of June
18, 2019, in Omaha, Nebraska, before the Honorable Laurie Smith Camp, Chief United States
District Judge. Unless otherwise ordered, jury selection shall be at the commencement of trial.

        9.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 28th day of December, 2018.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                 4
